

Exhibit 10.5


PIEDMONT OFFICE REALTY TRUST, INC. (the "Company")
2007 OMNIBUS INCENTIVE PLAN DEFERRED STOCK AWARD AGREEMENT


This Deferred Stock Award Agreement (this “Agreement”)evidences a Deferred Stock
Award made pursuant to the Piedmont Office Realty Trust 2007 Omnibus Incentive
Plan (the "Plan") to the Employee named above, who shall be referred to as
"Employee", with respect to the number of shares of common stock of Piedmont
Office Realty Trust (the "Stock") as indicated above. This Deferred Stock Award
is made effective as of the Award Date set forth above, which shall be referred
to as the "Award Date."


PIEDMONT OFFICE REALTY TRUST


By:___________________________________


Date:__________________________________




TERMS AND CONDITIONS


§ 1.    Plan and Stock Award Agreement. Employee’s right to receive any or all
of the shares of Stock subject to this Deferred Stock Award is subject to all of
the terms and conditions set forth in this Agreement and in the Plan. If a
determination is made that any term or condition set forth in this Agreement is
inconsistent with the Plan, the Plan shall control. All of the capitalized terms
not otherwise defined in this Agreement shall have the same meaning in this
Agreement as in the Plan. A copy of the Plan will be made available to Employee
upon written request to the Chief Financial Officer of the Company.


§ 2.    Stockholder Rights. During the deferral period, Employee shall have no
rights as a stockholder with respect to any shares of Stock subject to this
Deferred Stock Award until Employee's interest in such shares of Stock has
become vested and nonforfeitable under § 3 and such shares of Stock have been
transferred on the Company's books and records to Employee.


§ 3.    Vesting and Forfeiture.


(a)    General Vesting Rule. Subject to§ 3(b), Employee's interest in his or her
Deferred Stock Award will vest and become nonforfeitable as follows:


(1)    one fourth of the shares of Stock subject to this Deferred Stock Award
(rounding up or down to the nearest whole share) will vest and become
nonforfeitable on the date hereof.


(2)    another one fourth of the shares of Stock subject to this Deferred Stock
Award (rounded up or down to the nearest whole share) will vest and become
nonforfeitable on each anniversary of the Award Date thereafter until Employee
becomes fully vested in all shares subject to this Deferred Stock Award provided
he or she has remained continuously




--------------------------------------------------------------------------------



employed by the Company or a Subsidiary from the Award Date through the
respective anniversary of the Award Date.


(b)    Special Vesting Rules.


(1) Employee's interest in all of the shares of Stock subject to this Deferred
Stock Award (rounding up or down to the nearest whole share) automatically will
vest and become nonforfeitable if (after he or she has signed this Deferred
Stock Award Agreement) (A) his or her employment with the Company or a
Subsidiary terminates as a result of his or her (i) death, (ii) Permanent
Disability (as defined in §3(d)(5)), (iii) Lay Off (as defined in § 3(d)(2)),
(iv)Retirement (as defined in§ 3(d)(3)), (v) termination by the Company or a
Subsidiary without Cause (as defined in§ 3(d)(4)) or (B) there is a Change in
Control (as defined in the Plan).


(2) An Employee on an approved leave of absence, as described in Section 16(b)
of the Plan, other than due to vacation or jury duty (an “Approved Leave”), will
not continue to vest in any shares of Stock subject to this Deferred Stock Award
during or after such Approved Leave, provided, however, that if immediately
after the end of such Approved Leave Employee returns to Active Service with the
Company or its Subsidiaries for a continuous period of at least 90 days (or for
at least one day in the case of an Employee on an Approved Leave for military
service), such Employee will be vested in such shares in the same amount as such
Employee would have been vested if such Employee had never taken such Approved
Leave.


(c)    Forfeiture. If Employee's employment with the Company or a subsidiary of
the Company (a "Subsidiary") terminates for any reason before his or her
interest in all of the shares of Stock subject to this Deferred Stock Award have
become vested and nonforfeitable under this § 3, after including any vesting
under the Special Vesting Rules as described above in Section 3(b), then
Employee shall forfeit his or her right to receive all such shares of Stock
subject to this Deferred Stock Award which have not become so vested and
nonforfeitable before the date his or her employment so terminates.


(d)    Definitions.


(1)    Active Service – The term “Active Service” under §3(b) means an Employee
that is working their typical regular schedule at the Company and not on an
Approved Leave.


(2) Lay Off. The term "Lay Off” under§ 3(b) means the elimination of Employee’s
job with the Company or a Subsidiary if there is no offer of continued
employment at a comparable position.


(3)    Retirement. The term "Retirement" under§ 3(b) means a termination of
employment with the Company or a Subsidiary after Employee reaches age 62 other
than for Cause.




--------------------------------------------------------------------------------



 

(4)    Cause. The term "Cause" under§ 3(b) means a termination of employment by
the Company or a Subsidiary due to poor performance, willful misconduct,
commitment of fraud, violation of Company or a Subsidiary policy or code of
conduct, or conviction of a felony.


(5)    Permanent Disability. The term “Permanent Disability” under §3(b) means
Employee is disabled as defined in Section 14(c)(ii) of the Plan.


(e)    Termination of Employment. Employee shall be treated as terminated for
employment purposes as of the last date Employee is paid his or her normal
salary for services actually rendered, exclusive of any period covered by
severance. Termination of employment under this Agreement does not include any
of the circumstances described in Section 16 (Transfer, Leave of Absence, Etc.)
of the Plan.


(f)    Right to Receive Shares and Tax Liability. Employee shall have the right
(subject to applicable tax withholdings effected in accordance with Section 13
of the Plan) to receive shares of Stock subject to this Deferred Stock Award on
the date his or her interest in such shares of Stock vests and becomes
nonforfeitable under this § 3. Employee’s tax liability for such shares of Stock
shall be determined as of such date. Employee may (in accordance with Section 13
of the Plan) choose to make payment of the applicable tax withholdings by 1) a
cash payment and thereby receive the total number of shares Employee has the
right to receive, or 2) a reduction in Stock pursuant to Section 13 (b) of the
Plan. .


§ 4.    Transfer of Shares of Stock. The Company shall cause any shares of Stock
which Employee has a right to receive under § 3 (subject to applicable tax
withholdings effected in accordance with Section 16 of the Plan) to be
transferred to Employee on the Company’s books and records and delivered to
Employee w i t hi n s ix t y (60) da y s after the date on which he or she has
the right to receive such shares, the specific date of such transfer, to be
determined by the Committee


During the period Employee is employed by the Company or a Subsidiary, shares
received by an Employee under this Agreement, as well as any other Company
shares owned by Employee, will be subject to certain trading "blackout" periods
(which prohibit the sale or purchase of Company shares). Blackout periods can
relate to the announcement of Company earnings or any other material, non-public
information. Additionally, shares held by Employees may be subject to 'lock-up'
agreements (which will prohibit the sale by Employees of Company stock for
specified periods) as part of offerings of new Company shares on a public
exchange.


§ 5.    Nontransferable. No rights under this Agreement shall be transferable by
Employee except as provided in Section 12 of the Plan.


§ 6.    Other Laws. The Company shall have the right to refuse to transfer
shares of Stock subject to this Deferred Stock Award to Employee if the Company
acting in its absolute discretion determines that the transfer of such shares is
(in the opinion of the Company's legal counsel) likely to violate any applicable
law or regulation.






--------------------------------------------------------------------------------



§ 7.    No Right to Continue Employment or Service. Neither the Plan , this
Agreement, nor any related material shall give Employee the right to continue in
the employment or other service of the Company or a Subsidiary or shall
adversely affect the right which the Company or any Subsidiary has under
applicable law to terminate Employee's employment with or without cause at any
time.


§ 8.    Governing Law. The Plan and this Agreement shall be governed by the laws
of the State of Maryland, applied without regard to conflicts of law principles.


§ 9.    Binding Effect. This Agreement shall be binding upon the Company and
Employee and their respective heirs, executors, administrators and successors.


§ 10.    Headings and Sections. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. All references to sections (§) in this
Agreement shall be to sections (§) of this Agreement unless reference to a
section of the Plan is specifically made.


§ 11. 409A Compliance. The parties intend that payments under this Agreement
comply with or be exempt from Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and the
Company shall have complete discretion to interpret and construe this Agreement
and any associated documents in any manner that establishes an exemption from
(or compliance with) the requirements of Code Section 409A. If for any reason,
such as imprecision in drafting, any provision of this Agreement does not
accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Piedmont in a manner consistent with such intent, as
determined in the discretion of the Company. A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “such a separation from service.” The
determination of whether and when a separation from service has occurred for
proposes of this Agreement shall be made in accordance with the presumptions set
forth in Section 1.409A-1(h) of the Treasury Regulations. Any provision of this
Agreement to the contrary notwithstanding, if at the time of Employee’s
separation from service, the Company determines that Employee is a “specified
employee,” within the meaning of Code Section 409A, then to the extent any
payment that Employee is entitled to under this Agreement on account of
Employee’s separation from service would be considered nonqualified deferred
compensation under Code Section 409A, such payment shall be paid at the date
which is the earlier of (i) six (6) months and one day after Employee’s
separation from service and (ii) the date of Employee’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments delayed pursuant
to this Section 11 shall be paid to Employee in a lump-sum. The Company makes no
representation or warranty and shall have no liability to Employee or any other
person if any provisions of this Agreement are determined to constitute deferred
compensation subject to Code Section 409A, but do not satisfy an exemption from,
or the conditions of, Code Section 409A.






--------------------------------------------------------------------------------





Employee has signed this Agreement to evidence his or her acceptance of this
Deferred Stock Award and all of the terms and conditions of such Award.






_______________________________________________
Employee's Signature




_______________________________________________
Date


